DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 10-12, 15, 18-27, 29, 32, 35, and 39-42 are rejected under 35 USC 103 as being unpatentable over Woods (US 3,583,485), alone.
Referring to independent claim 26: Woods teaches an apparatus comprising:
a tubular body for mounting on an inner tubing string 34; a first flow port 35; a second flow port (37, on the left of FIG. 2); a third flow port (37, on the right of FIG. 2), the first flow port and the second and third flow ports being provided at axially spaced locations; and a connector 36 operatively associated with the tubular body and operable to at least one of engage with (FIG. 2) and disengage from a lower end of a bore-lining 
Woods does not specifically teach the first flow port, second flow port and third flow port being provided at axially spaced locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second and third ports taught by Woods to be provided at axially spaced locations in order to be able to more evenly distribute fluid throughout the apparatus and into “the tubing-casing annulus” (phrase as taught by Woods).
Referring to independent claim 39: Woods teaches a method of conditioning a well bore comprising:
(a) running an assembly comprising a bore-lining tubing 33 and an inner tubing 34 located within the bore-lining tubing into a well bore 30 whereby an outer annulus is defined between the bore-lining tubing and a surrounding bore wall and an inner annulus is defined between the bore-lining tubing and the inner tubing (FIG. 2), then
(b) at least partially filling the outer annulus between the bore-lining tubing and the surrounding bore wall with settable material 18, and then

Woods does not specifically teach the bore-lining tubing and the inner tubing forming the assembly are run into the well bore simultaneously.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Woods to include running them simultaneously since such a method is well-known in the art and it saves on time.
Referring to claim 10: Woods teaches controlling the temperature (column 4, lines 32-34) and cooling the well (column 5, lines 19-21).  Woods does not specifically teach the conditioning fluid is cooled to below ambient temperature before being directed into the well bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Woods to include cooling the conditioning fluid below ambient temperature before being directed into the well bore in order to have more control over the setting time and the parameters downhole.
Referring to claim 11: Woods teaches the conditioning fluid is heated to above ambient temperature before being directed into the well bore (column 5, lines 49-58).
Referring to claim 12: Woods teaches the conditioning fluid flows from the inner tubing directly into at least one of a volume at a lower portion of the inner annulus (when 37 is open); a volume at an intermediate portion of the inner annulus; and a volume at an upper portion of the inner annulus.
Referring to claim 15: Woods teaches closing a first fluid port 35 providing fluid communication between the inner tubing and the outer annulus between the bore-lining tubing and the bore wall, and opening a second fluid port 37 providing fluid communication between the inner tubing and the inner annulus between the inner tubing and the bore-lining tubing.
Referring to claim 18: While Woods teaches the temperature of the conditioning fluid is controlled to at least one of maintain and increase a temperature of the settable material to control setting of the settable material (column 4, lines 32-34; column 5, lines 49-61), Woods does not specifically teach the temperature of the conditioning fluid is controlled to at least one of maintain and increase the temperature of the settable material to accelerate setting of the settable material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Woods to include controlling the conditioning fluid’s temperature to accelerate setting of the settable material since Woods clearly teaches setting times are strongly dependent upon temperature, it is beneficial to save time (versus a slower set time) and to have more confidence that the settable material will set in the desired location (whereas it may run given a longer set time).
Referring to claim 19: While Woods likely teaches that the temperature of the conditioning fluid is controlled to increase a temperature of at least a part of a portion of In re Aller, 105 USPQ 233.
Referring to claims 20 and 21: While Woods teaches controlling the setting rate of the settable material, using the conditioning fluid, in a portion of the outer annulus between a lower end and an upper end of the bore-lining tubing and the surrounding bore wall (column 4, lines 32-34; column 5, lines 16-19), Woods does not specifically teach accelerating the setting rate of the settable material using the conditioning fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting rate of the settable material taught by Woods to include acceleration in order to better control where the cement sets since Woods teaches the timing of the setting is a “paramount consideration” which is “strongly dependent upon temperature”.
Referring to claim 22: Woods teaches the temperature of the conditioning fluid is controlled to at least one of maintain and decrease a the temperature of the settable material (when the well is allowed to cool (column 5, lines 19-21), then the conditioning fluid present and the settable material have both cooled too), and at least one of stopping (once the settable material has hardened), slowing and extending the setting rate of the settable material.  However, Woods does not specifically teach the temperature of the conditioning fluid is controlled to at least one of maintain and decrease a the temperature of the settable material to at least one of stop, slow and extend the setting rate of the settable material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Woods to include controlling the conditioning fluid’s temperature to stop, slow or extend setting of the settable material since Woods clearly teaches setting times are strongly dependent upon temperature, and it is beneficial to have more confidence that the settable material will set in the desired location (whereas it may run given a longer set time).
Referring to claim 23: Woods teaches the conditioning fluid cools a selected location of the well bore (when the steam injection has ended, the remaining conditioning fluid will cool) (column 5, lines 18-21).
Referring to claim 24: Woods teaches the conditioning fluid offsets a heating effect created by hardening of the settable material (column 3, lines 42-57).
Referring to claim 25: While Woods teaches keeping in mind the density of the cement (column 4, lines ~47-55), Woods does not specifically teach varying a density of the conditioning fluid (which would then) vary a hydrostatic pressure created by the 
Referring to claim 27: Woods teaches a plug member 42 for landing in and closing the first flow port.
Referring to claim 29: While Woods teaches in the first configuration at least one of the second and third flow ports is closed by a sliding sleeve, Woods does not specifically teach in the first configuration at least one of the second and third flow ports is closed by a shear disc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the second and third flow ports to be closed by a shear disc since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 32: Woods teaches comprising a coupling portion (namely, a middle portion of inner tubing string 34 below an upper portion, but above the connector 36) permitting selective transmission of torque between portions of the inner tubing string, to permit selective transfer of torque between an upper portion of the inner tubing string and the connector.
Referring to claim 35: Woods teaches a flow barrier 42 adapted to land in a lower portion of the tubular body which is inherently able to retain a volume of settable material in the body when the tubular body is disconnected from the bore-lining tubing string.
Referring to claims 40 and 41: Woods does not specifically teach the conditioning fluid is heated and remains in liquid form, wherein the conditioning fluid is heated to no more than 75°C above ambient temperature at a surface of the well bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conditioning fluid taught by Woods to be a liquid no more than 75°C above ambient temperature at a surface of the well bore since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 42: Woods teaches the connector 36 is operable to both engage with and disengage from the lower end of the bore-lining tubing string (since that is inherently how packers function; they engage their surroundings and are eventually disengaged especially when they’re ‘drillable’, i.e., somewhat temporary).
Allowable Subject Matter
Claims 33 and 34 are allowed.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 21, 2021, with respect to the objections to the specification and the claims, as well as the 35 USC 112 rejection, have been fully considered and are persuasive.  The objections to the specification and the claims, as well as the 35 USC 112 rejection, have been withdrawn. 
Applicant’s arguments, see pages 8-10, filed October 21, 2021, with respect to the rejections of claims 11, 12, 15, 24 and 39 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed regarding the previous 35 USC 103 rejections have been fully considered but they are not persuasive. Regarding the rejections of claims 10 and 23, while Woods teaches injecting steam as the conditioning fluid, at some point, the whole well, including the conditioning fluid, is cooled as required by claim 23.  Regarding claim 10, as stated above, while the conditioning fluid is not cooled before being directed to the well bore, a simple modification could include directing cooled conditioning fluid into the well bore to control the setting time, and therefore, better control the setting location.
Regarding claim 22, contrary to applicant’s arguments, claim 22 does not require ‘cooling the fluid’.  As further explained above, Woods teaches the temperature of the conditioning fluid is controlled, the temperature of the settable material is one of maintained and decreased, and the set time of the settable material is strongly dependent on temperature.  Therefore, it would have been obvious to control the temperature of the fluid to control the setting rate of the settable material.
Referring to claim 26, regarding applicant’s arguments that it would not have been obvious to have modified the second and third ports taught by Woods to be 
Therefore, claims 10-12, 15, 18-27, 29, 32, 35, and 39-42 are rejected, and claims 33 and 34 are allowed, as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 December 2021